PER CURIAM
In these consolidated appeals, Kevin Chandler appeals from the motion court's judgment denying his two Mo. R. Crim. P. 24.035 motions after an evidentiary hearing on both motions. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b).